      Case 2:18-cv-00890-MHT-WC Document 71 Filed 08/04/20 Page 1 of 14




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CHRISTY CASEY, as the                )
personal representative of           )
the estate of her son,               )
Travis Sessions, and L.S.,           )
a minor, by and through              )
her grandmother, Christy             )
Casey,                               )
                                     )
       Plaintiffs,                   )
                                     )         CIVIL ACTION NO.
       v.                            )           2:18cv890-MHT
                                     )                (WO)
JAMES GARTLAND, et al.,              )
                                     )
       Defendants.                   )

                                 OPINION

      As the mother and the personal representative of

the     estate    of     decedent    Travis     Sessions,      plaintiff

Christy Casey brought this lawsuit naming as defendants

current and former Alabama correctional officers James

Gartland,       Christopher     Webster,     and    Cassandra     Miller.

Casey asserts a single federal claim pursuant to 42

U.S.C.      §    1983:       that    the    defendants’       deliberate

indifference to her son’s serious medical needs caused
   Case 2:18-cv-00890-MHT-WC Document 71 Filed 08/04/20 Page 2 of 14




his death in the custody of the Alabama Department of

Corrections (ADOC), in violation of the United States

Constitution.       Subject-matter       jurisdiction      is   proper

under 28 U.S.C. § 1331 (federal question).

    Because     the    decedent       Sessions’s       seven-year-old

daughter, L.S., is a minor and sole heir to his estate,

the parties have asked that the court approve their

proposed   settlement.          Also,    L.S.    was    added     as   a

plaintiff for purposes of the settlement.               At a pro ami

hearing on July 10, 2020, the court heard from the

parties’ counsel, L.S.’s grandmother (plaintiff Casey),

L.S.’s mother, and L.S.’s court-appointed guardian ad

litem.     For the reasons described herein, the court

will approve the settlement.



                           I.    BACKGROUND

    This case arises out of Sessions’s death while he

was incarcerated at Red Eagle Community Work Center, a

minimum-security ADOC facility.             Plaintiffs Casey and


                                  2
      Case 2:18-cv-00890-MHT-WC Document 71 Filed 08/04/20 Page 3 of 14




L.S.     allege      that    the     three      correctional         officer

defendants        refused    Sessions’s        repeated      requests     for

medical      attention      over     several      days,      despite      his

reports      of   severe    and     worsening     symptoms,      including

coughing up blood, weakness, and shortness of breath.

The plaintiffs allege that Sessions died as a result of

the defendants’ refusal to provide timely medical care.

They seek compensatory and punitive damages, attorneys’

fees and costs, and any other appropriate relief.

       The parties have proposed to the court a settlement

of $ 600,000 to resolve all claims and damages arising

out of, or relating to, Sessions’s death.                        The funds

for    the    settlement      are    to   be    paid    by     the   Alabama

General      Liability      Trust     Fund.       Out     of    this    sum,

$ 2,720.74 is to be reimbursed to plaintiffs’ counsel

for expenses incurred.               As to the remaining amount,

because plaintiffs’ fee agreement provides for a 50 %

contingency fee, Sessions’s daughter L.S. would receive




                                      3
   Case 2:18-cv-00890-MHT-WC Document 71 Filed 08/04/20 Page 4 of 14




$ 298,616.64.     The    settlement         also    provides   for     the

dismissal of this lawsuit with prejudice.

    To represent L.S.’s interest, the court appointed a

guardian ad litem, whose fees and expenses, the parties

agree,    are   not     to   come     out    of     L.S.’s   settlement

proceeds but rather are to be paid by the Trust Fund.



                         II. LEGAL STANDARD

    It is unclear whether federal or state law governs

whether a federal court should approve the settlement

of a federal claim brought by, or otherwise implicating

the interest of, a minor;1 it is also unclear what the

binding    federal       law,    if     it        does   govern,     is.2



     1. If the claim were solely a state one, then state
law would clearly govern.          See      K.J. v. CTW
Transportation Servs., Inc., No. 2:18-cv-19, 2018 WL
3656305, at *1 (M.D. Ala. Aug. 2, 2018) (Thompson, J.)
(“Alabama law ... is a rule of substantive law, which
must   be   applied    by federal    courts   sitting   in
diversity.”) (citing Burke v. Smith, 252 F.3d 1260,
1266             (11th            Cir.             2001)).

    2. Federal Rule of Civil Procedure 17(c)(2)
requires the appointment of a guardian ad litem for a
                          4
      Case 2:18-cv-00890-MHT-WC Document 71 Filed 08/04/20 Page 5 of 14




Nevertheless,       this        court    believes      it   can   safely      and

confidently apply Alabama law without resolving these

issues.       First, because Alabama law is so reasonable

and     straightforward,           the       court    believes        that,   if

federal law were to govern, it would be parallel to,

and would not substantively and procedurally differ in

any material way from Alabama law, at least as to the

issues presented in this case.                  Alabama law, therefore,

is instructive of what federal law should be to this

extent.      Second, there is the practical advantage that

Alabama law, unlike federal law, is fairly settled and

easily discernable.

      “Alabama law requires that a court hold a fairness

hearing      before        a     minor       plaintiff's       case    may     be

settled.” Adams v. Criswell, No. 1:13-cv-458, 2014 WL

813142, at *1 (M.D. Ala. Mar. 3, 2014) (Thompson, J.)

(citing     Large     v.       Hayes    By    and    Through    Nesbitt,      534


minor plaintiff in a case such as this, but does not
prescribe any framework for evaluating a settlement of
the minor’s claim.

                                         5
     Case 2:18-cv-00890-MHT-WC Document 71 Filed 08/04/20 Page 6 of 14




So.2d    1101,     1105    (Ala.    1988)).          This    hearing        must

involve    “an     extensive       examination       of     the    facts,     to

determine      whether       the    settlement        is     in     the     best

interest     of    the    minor.”        Large,      534    So.2d    at     1105

(internal      citation       omitted);        see    also        William     E.

Shreve, Jr., Settling the Claims of a Minor, 72 Ala.

Law. 308 (2011).          Because a minor ordinarily cannot be

bound by a settlement agreement, see Hines v. Seibels,

86 So. 43, 44 (Ala. 1920); Shreve, Settling the Claims

of   a   Minor,     supra,    at    309,   a    fairness      hearing        and

approval of the settlement are required in order for

the settlement to be “valid and binding” and to “bar[ ]

a subsequent action [by the minor] to recover for the

same injuries.”           Id. at 310 (internal quotation and

citation omitted).



                     III. APPROVAL OF SETTLEMENT

     Having       reviewed    the    pleadings       in     this    case    and

heard a detailed explanation of the settlement at the


                                     6
      Case 2:18-cv-00890-MHT-WC Document 71 Filed 08/04/20 Page 7 of 14




pro ami hearing, the court finds that the terms and

provisions of the proposed settlement are in the best

interest      of    the    minor    plaintiff       L.S.   and   are   fair,

just, and reasonable under the circumstances involved

in this case.             The court reaches this conclusion for

several reasons.

      First, the decision to settle was logical. ADOC

conducted          its     own     extensive        investigation         into

Sessions’s death, which the guardian ad litem reviewed

as part of her evaluation of this settlement.                              The

guardian also spoke with counsel for both parties about

the    strengths         and   weaknesses     of    the    claim    and   the

possible      defenses.            At   the   pro    ami    hearing,       the

guardian credibly testified that there are substantial

factual questions surrounding liability and appropriate

damages, which make the likelihood of success at trial

uncertain.         Perhaps equally important is the ‘zero-sum’

nature of the funds available in this case:                        Any award

for the plaintiffs as well as litigation expenses and


                                        7
   Case 2:18-cv-00890-MHT-WC Document 71 Filed 08/04/20 Page 8 of 14




attorney’s     fees     for     both      the      defense       and   the

plaintiffs’ counsel (should they be entitled to fees

under the law as representing prevailing parties) are

to be paid by the Alabama General Liability Trust Fund,

which provides for only $ 1 million in coverage for

this incident.        The labor-intensive litigation of the

various    challenging        and     complex     legal    and    factual

issues in this case, including qualified immunity and

causation, would substantially diminish the amount of

funds available to satisfy any jury award, if one were

awarded.     Also, counsel for the defendants represent

that none of the defendants have significant personal

assets that could supplement the Trust Fund coverage in

the event of a greater jury award.

    Second,    in     light    of     this   $ 1    million      cap   and

‘zero-sum’     situation,           the   court     also     finds     the

settlement amount of $ 600,000 and net proceeds for

L.S. of $ 298,616.64 to be reasonable.                    As described,

proceeding to trial would significantly diminish the


                                      8
   Case 2:18-cv-00890-MHT-WC Document 71 Filed 08/04/20 Page 9 of 14




insurance          coverage,       likely      leaving        the    plaintiffs

unable to collect a jury award greater than, or even

equal    to,       the    settlement     amount.         In       addition,       the

guardian ad litem stated that, in death-related cases

such    as    this       one,   she    hopes    to    see     a     “six-figure”

amount       for     the     minor     plaintiff,        which       L.S.     will

receive.

       Third, although a 50 % contingency fee is on the

high end, it is reasonable in this case.                            See Sweeney

v. Athens Reg'l Med. Ctr., 917 F.2d 1560, 1569 (11th

Cir. 1990) (approving 50 % contingency fee over the

objection of at least one attorney-fee expert given the

difficulty of a case); Large, 534 So.2d at 1106 (noting

that a 50 % contingency fee has been upheld as a matter

of law); McCall v. Reed, 157 F. Supp. 3d 1192, 1198

(M.D.     Ala.       2015)      (Thompson,      J.)      (approving          50     %

contingency fee in settlement of constitutional tort

claim).            To     decide      whether    attorney's           fees        are

reasonable,         the    court      must   determine        the    “lodestar”


                                         9
      Case 2:18-cv-00890-MHT-WC Document 71 Filed 08/04/20 Page 10 of 14




figure, “that is, the product of the number of hours

reasonably expended to prosecute the lawsuit and the

reasonable hourly rate for work performed by similarly

situated       attorneys     in   the     community.”            Simpleville

Music v. Mizell, 511 F. Supp. 2d 1158, 1161 (M.D. Ala.

2007) (Thompson, J.) (citing Norman v. Housing Auth. of

Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988)).                         The

fee     applicant       bears     the     burden       of     “establishing

entitlement and documenting the appropriate hours and

hourly rates.”          Id. at 1162 (quoting Norman, 836 F.2d

at    1303).       In   determining       the     lodestar,       the   court

applies      the   12–factor      test    set     forth     in   Johnson    v.

Georgia      Highway    Express,     Inc.,      488    F.2d      714,   717–19

(5th      Cir.     1974)    (abrogated       on       other      grounds    by

Blanchard v. Bergeron, 489 U.S. 87 (1989)),3 and then

proceeds to analyze “whether any portion of this fee


    3. In Bonner v. City of Prichard, 661 F.2d 1206,
1209 (11th Cir. 1981) (en banc), the Eleventh Circuit
Court of Appeals adopted as binding precedent all of
the decisions of the former Fifth Circuit handed down
prior to the close of business on September 30, 1981.

                                     10
      Case 2:18-cv-00890-MHT-WC Document 71 Filed 08/04/20 Page 11 of 14




should be adjusted upwards or downwards.” Simpleville

Music, 511 F. Supp. 2d at 1161 (citing Johnson, 488

F.2d at 717–19).4

       Plaintiffs’ counsel calculated the lodestar here to

be approximately $ 56,000, based on one attorney’s work

of over 80 hours at a rate of $ 500 per hour and

another attorney’s work of over 40 hours at a rate of $

400 per hour.            See Reply Brief (doc. no. 59) at 6.

This     amount     is   substantially       less    than    the    nearly

$ 300,000 plaintiffs’ counsel stands to receive under

the     settlement.          Nonetheless,       as    this    court        has



    4. These 12 Johnson factors are: (1) the time and
labor required; (2) the novelty and difficulty of the
questions; (3) the skill required to perform the legal
services   properly;  (4)  the   preclusion  of   other
employment by the attorney due to acceptance of the
case; (5) the customary fee in the community; (6)
whether the fee is fixed or contingent; (7) time
limitations imposed by the client or circumstances; (8)
the amount involved and the results obtained; (9) the
experience, reputation, and ability of the attorneys;
(10) the “undesirability” of the case; (11) the nature
and length of the professional relationship with the
client; and (12) awards in similar cases. See Johnson,
488 F.2d at 717–19.

                                     11
     Case 2:18-cv-00890-MHT-WC Document 71 Filed 08/04/20 Page 12 of 14




previously found, constitutional torts cases under 42

U.S.C. § 1983 are “high risk” undertakings, as they

require the investment of many hours into litigation

and are very difficult to prove.                  McCall, 157 F. Supp.

3d at 1198.        “Without higher contingency fees, lawyers

may not even take meritorious cases.”                      Id.   Thus, the

court     finds    the     contingency-fee         arrangement         to     be

reasonable in this case.

      Fourth,     the    court      finds    that,    in    light      of    the

available options, the plan to manage the settlement

proceeds on behalf of L.S. is in her best interest.

The guardian ad litem has described the purchase of an

annuity as the preferred method of investment of the

settlement        proceeds,      for    it    would    earn      the        most

interest.      However,     the     State    of   Alabama,       the    Trust

Fund, and the defendants have taken the position that

it is not possible to purchase an annuity for L.S. due

to    various      legal      and      logistical      hurdles.             And

plaintiffs’ counsel has responded that he had “hoped an


                                       12
      Case 2:18-cv-00890-MHT-WC Document 71 Filed 08/04/20 Page 13 of 14




annuity would be achievable but understands defendants

and     the   State         of    Alabama       remain    opposed,”      that   he

“understands          any        order    by     the     Court    regarding     an

annuity will be the subject of an appeal,” and that,

“[t]o      the   extent          that    defendants        are    unwilling     to

cooperate with an annuity, [he] requests that the Court

approve the settlement without any requirement of an

annuity.”        Plaintiffs’ Response to Order (doc. no. 69).

He also states that he “has already taken steps toward

establishing a trust that will provide many of the same

benefits as an annuity, including payments over time

after     the    age        of    majority,”       and    that,    “[w]hile     in

dollar      terms,      a    trust       cannot    match    an    annuity,      the

trust will provide a vehicle for preserving and growing

the principal and avoid having the minor receive all of

the     funds    in     a    lump    sum       upon    reaching    the    age   of

majority.”         Id.           The court finds that, while it is

unfortunate that an annuity cannot be purchased under

the     terms     the       parties       have     reached,       the    proposed


                                           13
   Case 2:18-cv-00890-MHT-WC Document 71 Filed 08/04/20 Page 14 of 14




settlement is still in the best interest of L.S.                         In

short, the court is unwilling to upset the settlement

because of this concern and put L.S. to the substantial

risk of loss that would attend further litigation.

    Finally, the guardian ad litem, L.S.’s grandmother,

L.S.’s   mother,     and    the    defendants      agree     that       the

settlement amount is in L.S.’s best interest.

    In sum, the court finds the settlement is fair,

just, and reasonable, and in the best interest of the

minor plaintiff L.S.         The court will therefore approve

the settlement.

    An appropriate judgment will be entered.

    DONE, this the 4th day of August, 2020.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
